  Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 1 of 13 PageID# 1



                                                                                            FILED
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division                               SEP 2 1 2021

                                                                                  ULtRK, U.S. DISTRICT COURT
OSEOLIA HAMBRICK,                                                                       NORFOLK. VA


       Plaintiff,

 V.                                                           Civil Action No.        Cn/


SAIA MOTOR FRIEGHT,
LLC                                                          COMPLAINT - Title VII of the
                                                             Civil Rights Act of 1964("Title
       Defendant.                                            VII") Americans with Disabilities
                                                             Act("ADA"), Age Discrimination in
                                                             Employment Act("ADEA")
                                                             Interference




                                                             Jury Trial Demanded




                                          COMPLAINT

       ThePlaintiff,Oseolia Hambrick(hereinafter"Plaintiff or"Mr.Hambrick"),filesthis

Complaint against Saia LTL freight, d/b/a Saia Motor freight, LLC,the Defendant(hereinafter

"Defendant" or "Saia LTL freight, LLC."),and moves the Court for entry ofjudgment in his

favor against the Defendant,as set forth herein.

                                    NATUR E OF ACTION

         1     Plaintiff, Oseolia Hambrick, brings this action for damages and injunctive relief

pursuantto Title VII ofthe Civil Rights Actof 1964,42 USC§2000e, etseq.,Title I ofthe Civil
Rights Act of 1991 and the Disability Discrimination in Employment Act, Disability Act Interference,
to redress Defendant's unlawful.
      Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 2 of 13 PageID# 2




    employment discrimination based on his EfeariHty,and retaliation medical regarding discrimination.

                                       JURISDICTION AND VENUE


            2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1337

      and Title VII, 42 USC§ 2000e, etseq., as this matter involves a federal question based upon the

      Civil Rights Act.

            3.      The Eastern District of Virginia is the proper venue for this action pursuant to 28

      U.S.C. § 1391(b)(2) because this is the District and Division in which Plaintiff was employed

      and in which a substantial part ofthe events or omissions giving rise to the claims occurred.

                                       PARTIES TO THIS ACTION


            4. Plaintiff, Oseolia Hambrick, is an African American, citizen ofthe United States and a resident
   of Virginia Beach, Virginia.


           5. At all times relevant to the allegations in this Complaint, Mr. Hambrick was an

employee of Defendant, employed as a Local Driver/Dock Worker, earning $28.43 per hour.

   At all times relevant to the allegations in this Complaint, Mr. Hambrick was employed at the Defendant's

   location in Chesapeake, Virginia.


           6. Defendant, SAIA LTL FRIEGHT, is a foreign corporation existing under and by virtue of the
    laws ofthe State of Virginia, with its principal place of business in the State of Georgia
   Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 3 of 13 PageID# 3




        7. At all relevant times, Defendant,, was and has been an employer engaged in an industry
affecting commerce with fifteen or more employees for each working day in each oftwenty or more
calendar weeks in each relevant calendar year and meets the definition of"employer" set forth in 42 U.S.C.
§ 2000e(b).
                               PROCEDURAL REQUIREMENTS


          8. On June 29,2021, Mr. Hambrick filed a charge of Disability, discrimination.
Violation that satisfied the requirement of42 U.S.C. § 2000e-5 with the Equal Employment
Opportunity Commission("EEOC"). Such charge was filed within one hundred eighty (180)days
after the alleged unlawful employment practices in violation of42 U.S.C. § 2000e-2 occurred.

          9. The EEOC issued a Dismissal and Notice of Right to Suit on July 14,2021, which was
 received by Mr. Hambrick on or about July,14,2021.


                                    FACTUAL ALLEGATIONS


         10.    Mr. Hambrick is an African American man who was employed with SAIA LTL

FREIGHT,Inc., from June 12, 2017, through 06/29/2021 his position being a Local Driver/Dock

Worker. Defendant, SAIA LTL FRIEGHT, Inc., operates numerous locations and Mr. Hambrick

was employed at the location at 2701 Trade St, Chesapeake, Virginia 23323.

        11. At all times relevant to the allegations in this Complaint, Mr. Hambrick performance

met or exceeded Defendant's expectations.

        12. On 06/22/2021 Mr. Hambrick Received the Accommodation forms from Saia Itl by

FED EX the Forms States that(If you do not provide the supporting medical documentation within

15 days, your request may be administratively closed. The request can be reopened upon receipt of

the medical documentation.


        13. On 06/29/2021 Mr.Hambrick received an e-mail from HR Manager Jason Bain responded

with thank you for reaching out to me. I am sorry to hear that you are refusing to complete the

accommodation paperwork that we have requested .and you are unable to return to work. Effective

06/29/2021 we are going to separate your employment from Saia. I wish you the best ofluck in your

future endeavors.
   Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 4 of 13 PageID# 4




         14. Mr. Hambrick's manager was Jermaine Moses.
         15 Mr. Hambrick HR manager was Jason Bain
         16. May 21,2021 Mr. Hambrick Received a phone called from his manager Jermaine

Moses with the HR. manager on the line listening, Jermaine began telling Mr. Hambrick that his

furlough was up, and he had to return to work on Monday 05/24/2021. Mr. Hambrick responded

that he was also out on long term Disability, and Worker's compensation. The doctor had him off

work.


          17. On May 25,2021 Mr. Hambrick texts HR Manager Jason Bain about workers comp

Doctor having him off work and he was also out on long-term Disability.

          18. May25,2021, Mr. Hambrick received a text message from HR Manager Jason Bain

responded stating he will follow up with the Workers' comp team tomorrow and he will be in touch.

           19. On May 25, 2021, Manager Jermaine Moses called Mr. Hambrick and said he had

to sign a leave of absence Mr. Hambrick told Jermaine he would not sign it because he was out on

long term disability and worker's compensation Jermaine e mailed Mr. Hambrick a form stating it

is a personal leave of absence, Mr. Hambrick refuse to sign it.

          20. On 06/22/2021 Mr. Hambrick e-mailed HR manager Jason Bain to let him know all

communication would have to be through email, letting Jason know so there will not be any

misunderstandings about the conversation was about in the e mails.

          21. On 06/22/2021 Mr. Hambrick Faxed a letter to HR Manager Jason Bain about

Prudential Insurance Company. Prudential requested accommodation for Mr. Hambrick to work in

the offices last year 09/2020,Prudential notified Mr. Hambrick that SAIA had no job for him in the

office. Prudential decided to start paying Mr. Hambrick long term Disability (Crohn's Disease).

Saia never notified Mr. Hambrick by mail or phone call about filling out forms about

accommodation until 06/22/2021, Approval or denial.

         22. On 06/28/2021 HR Manager Jason e-mailed Mr. Hambrick stating. Since you have

                                                 4
   Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 5 of 13 PageID# 5




verbally requested an accommodation to work in an office due to your long-term disability, prior to

your CDL disqualification, you will need to complete the ADA accommodation request for review.

The ADA accommodation request is not a guarantee of employment but is the next step in the

evaluation process. If you are no longer interested in requesting an accommodation and wish to

resign your position at Saia, please let me know.

        23. On 06/28/2021 Mr. Hambrick responded to HR Manager Jason Bain by e- mail on

06/28/2021 to let him know he never requested anything verbally.

        24.0n 06/25/2021 Mr. Hambrick e-mail HR manager Jason Bain an attachment letter Mr.

Hambrick received from the worker's compensation doctor dated 06/21/2021 stating Mr. Hambrick

estimated recovery and expected out of work status is between 3 to 6 months.

        25. There are e-mail from Saia benefits department about Mr. Hambrick disability

concerning Crohn's disease and time off work dates of e-mail 09/01/2020 and 09/02/2020.

       26. There's nothing in Saia LTL policy that states that if you fail to complete accommodation

form you be terminated. Nor is it on the request accommodation forms.
  Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 6 of 13 PageID# 6




           27. HR Manager Jason Bain was aware of Mr. Hambrick Ciohn's Disease because Mr. Hambrick

           would have his FMLA paperwork fill out by his Gastroenterology Doctor complete his forms ofhow

           serious he's condition is, and it also states stress can make his condition worse. Forms Retum to HR

           Manager dates 06/15/2018,06/27/2018,08/30/2018,10/01/2018,04/26/2019,06/2/2020.


           28. Mr. Hambrick summited his short-term disability forms to Saia Benefits department on

           09/01/2020. Mr. Hambrick has e-mails fiom Jamie foret fix)m Saia benefits department in 09/2020

           about Mr.Hambrick disability.


           29.There's nothing in Saia LIL policy that states ifyou fail to complete accommodation form you be

terminated.Nor is it on the request accommodation forms.


           30.Hr. Manager Jason Bain behavior was malicious, intentional, or recklessly or callously

indifferent to protected rights of Mr. Hambrick. As a result, Mr. Hambrick has Been Fired and loss

ofincome and medical benefits, incurred pain and suffering, and mental and emotional distress.



                      COUNT T: DTSABTLTTY DISCRIMINATION


           31- Mr. Hambrick repeats, realleges and repleads all allegations set forth in paragraphs 1

through 3^ inclusive, in this count as though he same were fully and specifically set forth in detail.

           32. On 06/28/2021 Hr. Manager Jason Bain e-mailed Mr. Hambrick stating. Since you

have verbally requested an accommodation to work in an office due to your long-term disability,

prior to your CDL disqualification, you will need to complete the ADA accommodation request for

review. The ADA accommodation request is not a guarantee of employment but is the next step in

the evaluation process. If you no longer interested in requesting an accommodation and wish to

resign your position at Saia, please let me know.

                                                        L
  Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 7 of 13 PageID# 7




         33. On 06/28/2021 Mr. Hambrick responded to HR Manager Jason Bain by e- mail on

06/28/2021 to let him know he never requested anything verbally.

         34. on 06/25/2021 Mr. Hambrick e-mail HR manager Jason Bain an attachment letter Mr.

Hambrick received from the worker's compensation doctor dated 06/21/2021 stating Mr. Hambrick

estimated recovery and expected out of work status is between 3 to 6 months.

         35. On 06/22/2021 Mr. Hambrick Received the Accommodation forms from Saia Itl by

FED EX the Forms States that(If you do not provide the supporting medical documentation within

15 days, your request may be administratively closed. The request can be reopened upon receipt of

the medical documentation.

          36. Defendant knew Mr. Hambrick has Disability and knew his medical condition.(Work

hyuiy)and(Crohn's Disease).


           37. Hr. Manager Jason Bain knew Mr. Hambrick was off work due to his work injury and knew

           Worker's compensation doctor had Mr.Hambrick offwork.


           38.Mr.Hambrick summited his short-term disability formsto Saia benefits departmenton 09/01/2020,

           Mr. Hambrick has e-mails form Jamie foret fix)m Saia benefits department in 09/2020 about Mr.

           Hambrick disability.


           39. Hr. Manager Jason Bain never notified Mr. Hambrick in writing or phone call in 2020 about

           accommodation regarding his(Crohn's Disease)that Pmdential Insurance requested in 09/2020.


           40.05/21/2021 HR Manager Jason Bain tried to force Mr.Hambrick back to work


           41. On 06/ 21,2021 Mr. Hambrick received a phone called fiom his manager Jermaine Moses with

the HR manager on the line listening, Jermaine Moses b^an telling Mr.Hambrick fiiat his furlough was up,and

he had to return to work on Monday 05/24/2021.Mr Hambrick responded with he was also out on long term
   Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 8 of 13 PageID# 8




disability,and Workers Compensatioa the doctor had not released him back to woric


           42. HR Manager Jason Bain was aware of Mr. Hambrick Crohn's Disease because Mr. Hambrick

           would have his FMLA p^rwoik fill out by his Gastroenterology Doctor complete his forms ofhow

           serious he's condition is, and it also states stress can make his condition worse. Forms Retum to HR

           Manager dates 06/15/2018,06/27/2018,08/30/2018,10/01/2018,04/26/2019,06/2/2020.


           43. There's nothing in Saia LTL policy thatstates ifyou fail to complete accommodation form you be

tenninated Nor is it on the request accommodation forms.


           44. On 06/29/2021 Mr. Hambrick received an e-mail fiom Hr. manager Jason Bain responded with

thank you for reaching out to me. I am sony to hear that you are refusing to complete the accommodation

paperwork that we have requested. And you are unable to retum to work. Effective 06/29/2021 we are going to

separate your employmentfiom Saia I wish you the best ofluck in your firture endeavors.


           45. Defendant knowingly and willfully discriminated against Mr. Hambrick based on his

Disability, in violation of Title VII ofthe Civil Rights Act of 1964,42 U.S.C. § 2000e, et seq. and

Title I of the Civil Rights Act of 1991 to correct unlawful employment discrimination based on

disability Act.
   Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 9 of 13 PageID# 9




                                  COUNT TT: HARASSMENT


          46. Mr. Hambrick repeats, realleges, and repleads all allegations set forth in paragraphs

1 through 45 inclusive, in this count as though the same were fully and specifically set forth in

detail.


           47. Defendant was Mr. Hambrick Hr. Manager and Mr. Bain was acting as an agent of

and on behalf of Saia Itl when he committed the inappropriate, wrongful, and illegal acts. Alleged

in this complaint.

          48. On 06/25/2021 Mr. Hambrick e-mail HR manager Jason Bain an attachment letter

Mr. Hambrick received from the worker's compensation doctor dated 06/21/2021 stating Mr.

Hambrick estimated recovery and expected out of work status is between 3 to 6 months.

          49. On 06/28/2021 Hr. Manager Jason Bain e-mailed Mr. Hambrick stating. Since you

have verbally requested an accommodation to work in an office due to your long-term disability,

prior to your CDL disqualification, you will need to complete the ADA accommodation request for

review. The ADA accommodation request is not a guarantee of employment but is the next step in

the evaluation process. If you no longer interested in requesting an accommodation and wish to

resign your position at Saia, please let me know.

          50. On 06/29/2021 HR Manager Jason Bain e-mail Mr. Hambrick responded with thank

you for reaching out to me. I am sorry to hear that you are refusing to complete the accommodation

paperwork that we have requested. And you are unable to return to work. Effective 06/29/2021 we

are going to separate your employment from Saia. I wish you the best of luck in your future

endeavors.


          51. On 05/21/2021 HR Manager Jason Bain tried to force Mr. Hambrick back to work

Against workers compensation Doctor's orders.

          52. 05/25/2021 HR Manager Jason Bain tried to get Mr. Hambrick manager Jermaine
  Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 10 of 13 PageID# 10



Moses to force Mr. Hambrick to sign a personal leave of absence form.

           53. Mr. Hambrick was terminated for Refusing to complete accommodation form that is

not in Saia Itl policy.

                            COUNT TTT: RETALIATION




           54. Mr. Hambrick repeats, realleges, and repleads all allegations set forth in paragraphs

1 through 53 inclusive, in this count as though the same were fully and specifically set forth in

detail.

            55. Defendant was Mr. Hambrick Hr. Manager and Mr. Bain was acting as an agent of

and on behalf of Saia Itl when he committed the inappropriate, wrongful, and illegal acts. Alleged

in this complaint.

           56. On 06/25/2021 Mr. Hambrick e-mail HR manager Jason Bain an attachment letter

Mr. Hambrick received from the worker's compensation doctor dated 06/21/2021 stating Mr.

Hambrick estimated recovery and expected out of work status is between 3 to 6 months.

           57. On 06/28/2021 Hr. Manager Jason Bain e-mailed Mr. Hambrick stating. Since you

have verbally requested an accommodation to work in an office due to your long-term disability,

prior to your CDL disqualification, you will need to complete the ADA accommodation request for

review. The ADA accommodation request is not a guarantee of employment but is the next step in

the evaluation process. If you no longer interested in requesting an accommodation and wish to

resign your position at Saia, please let me know.

           58. On 06/29/2021 HR Manager Jason Bain e-mail Mr. Hambrick responded with thank

you for reaching out to me. I am sorry to hear that you are refusing to complete the accommodation

paperwork that we have requested. And you are unable to return to work. Effective 06/29/2021 we

are going to separate your employment from Saia. I wish you the best of luck in your future

endeavors.


                                                    10
  Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 11 of 13 PageID# 11




           59. On 05/21/2021 HR Manager Jason Bain tried to force Mr. Hambrick back to work

Against workers compensation Doctor's orders.

           60. 05/25/2021 HR Manager Jason Bain tried to get Mr. Hambrick manager Jermaine

Moses to force Mr. Hambrick to sign a personal leave of absence form.

           61. Mr. Hambrick was terminated for Refusing to complete accommodation form that is

not in Saia Itl policy.




                                                   //
 Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 12 of 13 PageID# 12




 Title VII ofthe Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., Title 1 of the Civil Rights

 Act of 1991 and the Disability Discrimination, in Employment Act of 1967, Retaliation,

 violation to correct unlawful employment discrimination based on Disability.

                                PRAYER FOR RELIEF



         WHEREFORE, Plaintiff requests judgment against the Defendant as follows:

           62. Appropriate declaratory relief declaring the acts and practices of Defendant to have
 been in violation of Mr. Hambrick's rights as secured by Title VII ofthe Civil Rights Act of 1964,
 Title I ofthe Civil Rights Act of 1991,the Disability Discrimination in Employment Act of 1967,
 Act Interference, and preventing future discriminatory practices.

          63. Permanently enjoin Defendant, its assigns, successors, agents,employees, and those
         acting in concert with them from engaging in discriminationagainst employees.

          64. For appropriate compensatory damages against Defendant for violations ofTitle VII of
the Civil Rights Act of 1964 and the Disability Discrimination in Employment Act of 1967 Act
Interference, in amounts no less than $300,000.

           For awards of back pay and Future payment, prejudgment interest and appropriate

recovery for days lost.


          65.For an award of Punitive damages in the amount of$2,500,000.


          66. For an award to Plaintiff of his' fees, and costs incurred in this action, together

       with witness fees and expenses.




                                                   \t
Case 2:21-cv-00527-RAJ-LRL Document 1 Filed 09/21/21 Page 13 of 13 PageID# 13




      67. For an award ofany additional amounts necessary to offset the

     adverse tax consequences of an award received in a lump sum.


     68. For an award of pre- and post-judgment interest on any monetary award;and


     69. For an Order of any other relief this Court deems to be just and proper.


                                        FOfi vTVRY TKlAh

     70. Mr. Hambrick, pursuant to Rule 38 ofthe Federal Rules of Civil

    Procedure, hereby demands a trial by jury in this action for all claims so

    triable.



                                                 Respectfully Submitted,
                                                 Oseolia Hambrick




                                                 By: Pro SoOseolia^
                                                         (P-
                                                 1385 Pine Cone Cr Apt 100


                                                 Virginia Beach Va 23453



                                                 Tel:f757)660-6608



                                                 Emai1:oseoiiah(a)amail.com




                                            li
